On Petition for Rehearing
Respondents have filed a motion for rehearing or for a modification of the decrees heretofore filed in the cases ofTooele County Board of Education v. W.H. Hadlock, No. 5230, and Tooele City v. W.H. Hadlock, State Bank Commissioner etal. (No. 5231) 11 P.2d 329. Since the question involved is common to both cases, we shall consider the matter in one opinion. The ground urged for modification is that         14 the court erred as to the amount of the trust fund traced into the hands of the commissioner at the closing of the Tooele County State Bank. We found the trust fund which the Tooele county board of education and Tooele City were entitled to prorate on their respective claims was $132,872.87. It is now argued that this amount should be reduced by the sum of $11,405.60 so as to fix the trust fund at $121,467.27. It is contended the evidence shows this sum represents money which came into the bank as an augmentation of the commingled fund from depositors and sources other than the trust claimants. Under the law and the admission of the appellants the trust claimants are entitled to no part of any moneys subsequently coming into the commingled fund *Page 496 
from other sources. The law is stated in 3 R.C.L. 553 as follows:
"Still it is a part of the rule applicable to following misappropriated moneys into a bank account that if, at any time during currency of the mingled account, the drawings out had left a balance less than the trust money, the trust money must be regarded as dissipated except as to this balance, the sums subsequently added to the county from other sources not being attributed to the trust fund."
That there were deposits from sources other than trust claimants is claimed to be shown by the evidence, and illustrated by the following computations: The amount          15 of trust funds on deposit to the credit of the city, the board, and Tooele county on January 7, 1931, was:
                                                       $270,889.81
Cash resources of the Bank January 7 .................  161,278.08
                                                       ___________
      Balance ........................................ $109,611.73

Thus the bank lacked $109,611.73 of enough cash to pay the trust deposits on that date.
On January 13, 1931, the day the Bank closed, there was a total of trust deposits of
                                                       $231,079.00
Cash resources in Bank ...............................  137,529.97
                                                       ___________
      Balance ........................................ $ 93,549.03

The bank on this date lacked $93,549.03 of enough money to pay the trust claimants. This indicates that, notwithstanding withdrawals by trust claimants during that week there had been augmentations to the commingled fund in the amount of the difference between
                                                       $109,611.73
and ..................................................   93,540.02
                                                       ___________
or ................................................... $ 16,062.70
 *Page 497
If this amount be deducted from the cash on hand on date of closing, the balance is the correct amount of the trust fund:
Cash resources ....................................... $137,529.97
Augmentations ........................................   16,062.70
                                                       ___________
      Balance ........................................ $121,467.27

The same result is reached by another computation. The evidence shows withdrawals by trust claimants between January 7 and January 13 as follows:
By the Board ......................................... $28,278.87
By Tooele County .....................................  11,185.42
By Tooele City .......................................     346.52
                                                       __________
      Total .......................................... $39,810.81

If this amount be deducted from the cash on hand in the bank on January 7, the same result is reached showing the amount of the trust fund at the time the bank closed as follows:
Cash on hand January 7 ............................... $161,278.08
Withdrawals by trust claimants .......................   39,810.81
                                                       ___________
      Balance ........................................ $121,467.27

The amount withdrawn by Tooele county is substantially the same as the amount of the difference between the trust fund found by us and the reduced fund which is now claimed to be the correct trust fund. Because Tooele county was not here claiming to have its moneys on deposit impressed with a trust, we thought, when writing the decision on file, we should not consider the withdrawals by the county in reaching conclusions with respect to the amount of trust funds *Page 498 
against which these appellants would be entitled to draw. However, on a re-examination of the arguments, we are convinced we should consider these factors, not for the purpose of establishing a trust fund for Tooele county, but as proof that the commingled fund had actually been augmented by deposits from sources other than from trust claimants. That the trust fund fixed by us included deposits by general depositors to the amount of $11,405.60 we think is fairly established. Counsel for appellants in their reply to petition for rehearing concede as much, wherein they say:
"Between January 7th and January 13th, 1931, certain funds were undoubtedly received by the bank. These may have come to it because of the payment of notes owed to the bank, they may have come from the sale of bonds or other securities, they may have come from deposits of customers. They undoubtedly did come from all three and numerous other sources. In any event, they were presumably funds' owned by the bank, or of which it became the owner and with which it had the right to do as it saw fit."
Appellants, however, seek to avoid the force of this situation by saying that the bank used, not only the funds of trust claimants to pay withdrawals made by the city, county, and the board, but also used moneys which came from other sources, and argue that this fact has no bearing on the case. They also say that the funds of the bank were not increased or augmented by such deposits. It would seem clear that the evidence shows an augmentation to the amount claimed, although the commingled fund, as augmented, was also depleted to the amount of the withdrawals by trust claimants. It is conceded by appellants that subsequent additions of money other than trust funds to the commingled fund cannot be claimed by them as part of the trust fund in the hands of the commissioner. It is also the rule that such additions cannot be impressed with a trust in the absence of evidence of restoration by the trustee with the intention of replenishing the trust fund. There is no presumption that subsequent additions are a restoration of trust funds. 26 R.C.L. 1358, 2 Perry on Trusts and Trustees, *Page 499 
1408. No evidence was advanced tending to prove that any moneys received by the bank after January 7 and deposited in the commingled fund were intended to be a restoration of the trust fund.
It will be noted that there is a discrepancy between the figures used by the respondents in their computations, which we have followed in this opinion, and the amount found by us in our original decision. The figure used by respondent as the amount of cash on hand at the closing of the bank is $137,529.97. The amount found by us was $132,872.87, or a difference of $4,657.10. This discrepancy is accounted for and the figures reconciled by these facts. We used the lowest amount of cash in the bank between the date of deposit, January 7, and the date of closing, January 13, which is $10,226.31, the balance on January 12, 1931, whereas, the corresponding figure used by respondents was $14,155.32, which was the amount of cash assets in the bank January 13, the day of closing. As the amount of cash in the Utah State National Bank on the day of closing, which was the lowest balance of the bank in that depository, we used the figure $122,646.56, while respondent used the figure $123,374.65. The ledger sheet shows the latter figure as the amount on deposit in the depository bank on the day of closing, but the cashier of the Utah State National Bank testified that this balance was reduced because of checks not paid to a true balance of $122,646.56. This last sum is the one adopted by us. The difference between these two sets of figures is $4,657.10, which amount we had already used to reduce the cash assets in arriving at the amount of the trust fund. Subtract this sum from $16,062.70, the balance obtained from the above computations and the balance of $11,405.60 represents the amount which should be deducted from the $132,872.87 found by the court in its former opinion as the trust fund, leaving the trust fund, after deducting the amount of interim deposits, $121,467.27.
The original decision will stand as written with the exception that the amount of the trust fund out of which the *Page 500 
trust claimants must be paid is found to be the sum of $121,467.27 instead of $132,872.87.
The motion for rehearing is denied.
CHERRY, C.J., and STRAUP, ELIAS HANSEN, and EPHRAIM HANSON, JJ., concur.